DETAILED ACTION
Summary
Applicant’s arguments and amendments filed on 5/17/2021 have been acknowledged and entered.
Claims 1-2, 8-10, 12, 22-35 are pending.  
Claims 1, 28 and 33 have been amended to overcome the prior art of record.
No new claims have been added.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Samie Leigh on March 4, 2022.
IN THE CLAIMS:
Claims 1, 28, 31, and 33 have been amended as set forth below.
Claim 1:	In line 3 add the word “a” before “first elastic modulus”.  
		In line 7 add the word “a” before “second elastic modulus”. 	
Claim 1 (Amended)	A composite thermal interface object comprising:
a first layer partially covering a heat producing device, the first layer comprising a
first silicone polymer having a first elastic modulus, and first graphite fibers aligned in a

concentrated graphite columns;
a second layer comprising second graphite fibers, zinc oxide, and a second
silicone polymer having a second elastic modulus different from the first elastic modulus;
and
a third layer comprising third graphite fibers, the third layer having a third elastic
modulus different from the first elastic modulus,
wherein:
at least one surface of the second layer has curvature, wherein the curvature of
the surface of the second layer corresponds to an inverse curvature of the heat
producing device, and at least one surface of the third layer has curvature, wherein the
curvature of the surface of the third layer corresponds to an inverse curvature of a heat
dissipation device, wherein the composite thermal interface object comprises an
hourglass shape,
the first layer being located between the second layer and the third layer, the first
layer being substantially uniform in thickness, and
at least one of the second graphite fibers or the third graphite fibers are not
aligned in a direction parallel to the direction of the first graphite fibers,
at least one of the second graphite fibers or the third graphite fibers are arranged

concentrated graphite columns.
Claim 28:	In line 3 add the word “a” before “first elastic modulus”.  
		In line 9 add the word “a” before “second elastic modulus”.
Claim 28 (Amended)	A composite thermal interface object comprising:
a first layer partially covering a heat producing device, the first layer comprising a
first silicone polymer having a first elastic modulus, and first graphite fibers aligned in a
direction that is substantially orthogonal to a surface of the first layer, wherein the first
graphite fibers are arranged in concentrated graphite fiber columns, each column
having a height substantially equal to a thickness of the first layer, each column being
uniformly spaced apart from adjacent columns; 
	a second layer comprising second graphite fibers, zinc oxide, and a second
silicone polymer having a second elastic modulus different from the first elastic modulus;
and	
	a third layer comprising third graphite fibers, the third layer having a third elastic
modulus different from the first elastic modulus,
	wherein:
	at least one surface of the second layer has curvature, wherein the curvature of
the surface of the second layer corresponds to an inverse curvature of the heat

curvature of the surface of the third layer corresponds to an inverse curvature of a heat
dissipation device, wherein the composite thermal interface object comprises an
hourglass shape,
	the first layer being located between the second layer and the third layer, at least
one of the second graphite fibers or the third graphite fibers are not aligned in a
direction parallel to the direction of the first graphite fibers,
	the composite thermal interface object has a thickness of from 0.25 mm to 5 mm,
	a ratio of a first thickness of the first layer to a second thickness of the second
layer is from 1 : 1 to 10: 1 , and
the first graphite fibers constitute from 3 wt% to 20 wt% of the first layer.

Claim 31:	In line 3, add the word “a” before “heat producing device”.  
Claim 31 (Amended)	The composite thermal interface object of claim 28,
wherein the second thickness of the second layer is based on a topography of a surface
of a heat producing device of a thermal interface, and wherein the second thickness is
non-uniform.

Claim 33: 	In line 3 add the word “a” before “first elastic modulus”.  
		In line 7 add the word “a” before “second elastic modulus”.

Claim 33 (Amended)	A composite thermal interface object comprising:
a first layer partially covering a heat producing device, the first layer comprising
first graphite fibers, zinc oxide, and a first silicone polymer having a first elastic modulus,
wherein the first graphite fibers are aligned in a direction that is substantially orthogonal
to a surface of the first layer and in a first set of concentrated graphite columns;
	a second layer comprising second graphite fibers, zinc oxide, and a second
silicone polymer having a second elastic modulus different from the first elastic modulus;
and
	a third layer comprising third graphite fibers, the third layer having a third elastic
modulus different from the first elastic modulus,
wherein:
the first elastic modulus is less than the second elastic modulus,
at least one surface of the second layer has curvature, wherein the curvature of
the surface of the second layer corresponds to an inverse curvature of the heat
producing device, and at least one surface of the third layer has curvature, wherein the
curvature of the surface of the third layer corresponds to an inverse curvature of a heat
dissipation device, wherein the composite thermal interface object comprises an
hourglass shape,
layer being located between the second layer and the third layer,
at least one of the second graphite fibers or the third graphite fibers are not
aligned in a direction parallel to the direction of the first graphite fibers,	
	at least one of the second graphite fibers or the third graphite fibers are arranged
in a second set of concentrated graphite columns parallel and offset from the first set of
concentrated graphite columns,
the composite thermal interface object has a thickness of from 0.25 mm to 5 mm,
a ratio of a first thickness of the first layer to a second thickness of the second
layer is from 1 : 1 to 10: 1 ,
the second thickness of the second layer is based on a topography of a surface
of the heat producing device of a thermal interface,
the second thickness is non-uniform, and
the first graphite fibers constitute from 3 wt% to 20 wt% of the first layer.

Allowable Subject Matter

Claims 1-2, 8-10, 12, 22-35  are allowed as amended by examiners amendment.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Timmerman et al (U.S. 2014/0374071 A1) in view of Bunyan (US
6,956,739 82) further in view of Unger et al. (US 6,104,090) further in view of Kibler
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784 

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784